Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinée SA

ANNEXE A

Concession Minière

a Décret No: D2010/274/PRG/SGG du 12/11/2010

4 Décret No : D2014/
du portant extension de la Concession Minière #

t M 30 juin 2014

%k

PRESIDENCE DE LA REPUBLIQUE REPUBLIQUE DE GUINEE

S

Vu

Vu

Vu

SN Travail-Justice-Solidarité
ECERTARIAT GENERAL a
DU GOUVERNEMENT

274
DECRET N° D2010 / 274 / PRG / SGG.
ACCORDANT UNE CONCESSION MINIERE A LA SOCIETE
ALLIANCE MINING COMMODITIES GUINEE SARL

LE PRESIDENT DE LA REPUBLIQUE PAR INTERIM
PRESIDENT DE LA TRANSITION

Le Communiqué N° 001/CNDD du 23 Décembre 2008, portant prise effective
du pouvoir par le Conseil National pour la Démocratie et le Développement,
suspension de la Constitution et dissolution du Gouvernement ;

La Loi L/95/036/CTRN portant Code Minier de la République de Guinée ;

L’Ordonnance n°006/PRG/CNDD du 29 Décembre 2008, portant création
d’un poste de Premier Ministre, Chef du Gouvernement ;

Le Procès-verbal de la réunion du Conseil National pour la Démocratie et le
Développement (CNDD) en date du 06 janvier 2010, désignant Monsieur le
Ministre de la Défense Nationale, 2°" Vice-Président du CNDD, comme
Président de la République par Intérim ;

Le Décret n°001/PRG/CNDD/SGPRG/2010 du 19 janvier 2010, portant
nomination du Premier Ministre, Chef du Gouvernement d'Union Nationale
de Transition ;

Le Décret n°005/PRG/CNDD/SGPRG 15 février 2010, portant nomination des
Membres du Gouvernement d'Union Nationale de Transition ;

La Convention de Base conclue le 6 Août 2010 entre la République de Guinée

ALLIANCE MINING COMMODITIES GUINEE SARL, pour la Prospection et

l’'Exploitation du minerai de Bauxite à Gaoual ;

La demande de Concession Minière formulée par Société
ALLIANCEMININGCOMMODITIES GUINEE SARLen date du 4 Mars 2010 ;

Vu L'étude de faisabilité d'exploitation des gisements Bauxitiques, présentée
par la société en date du 10 septembre 2009 ;

Sur recommandation du Ministre des Mines et de la Géologie

DECRETE

Article 1°: Il est accordé à la Société 4LLIANCE MINING COMMODITIES GUINEE Sa, dont le
siège social est établi à OSBORNE PARK WA 6917, PO box 101, AUSTRALIA ; Tél.
+618 9443 5970 ; Fax : + 618 9443 5971, Une Concession minière de prospection et
d'exploitation du minerai de Bauxite, sur une superficie totale de Sept cent vingt et huit
Kilomètres carrés (728 Km), dans la Préfecture de Gaoual.

Article 2:
2.1 Conformément aux dispositions visées aux Articles 45 et 46 du Code Minier de la
République de Guinée, la durée de validité de la présente Concession est fixée à Vingt
cinq (25) ans, renouvelable.

2.2 La présente Concession est inscrite dans le Registre des Titres Miniers ouvert à cet
effet à la Division Informations Géologiques et Minières (DIGM) du Centre de
Promotion et de Développement Miniers / Ministère des Mines, de l'Energie et de
l'Hydraulique sous le Numéro A2010/ /DIGM/CPDM.

Article 3: Conformément au plan 1/200 000ième de la feuille Koumbia (NC-29-XXIIT),
le périmètre de la Concession ainsi accordée est défini par les coordonnées géographiques
ci-dessous :

POINTS LATITUDE NORD LONGITUDE OUEST

A 11° 45° 00°” 13° 42° 15°”
B 11° 45° 00” 13° 19° 00°°
C 11° 40° 00°” 13° 19° 00°?
D 11° 40° 00°” 13° 40° 00°”
E 11° 30° 00°” 13° 40° 00°?
F 11° 30° 00°” 13° 49° 00°”
G

LAS 72 13° 49° 00°”

Article 4: Le potentiel en minerai exploitable de la Concession n'étant pas très précisé au
moment de la signature du présent Décret, le titulaire, la Société ALLIANCE MINING
COMMODITIES GUINEE SARL, doit approfondir durant les deux (2) premières années à compter
de la date d’effet du présent Décret, les travaux de prospection permettant de réaliser une
évaluation aussi complète que possible dudit sine

Article 5: Le plan stratégique du développement économique doit être élaboré dans le
cadre de l’étude de faisabilité et transmis pour examen et approbation au Département
des Mines dans les six (6) mois à compter de la date de signature de la présente
Concession.

Article 6: Pendant la durée de la présente Concession minière, il sera accordé à la Société
ALLIANCE MINING COMMODITIES GUINEE SARL, à sa demande, un ou des permis d’exploitation
minière par le Ministère chargé des Mines.

Article 7: Pendant la période de validité du présent Titre, l’Etat guinéen peut
entreprendre ou faire entreprendre à l’intérieur de la Concession définie ci-dessus des
opérations de recherches et/ou d’exploitation de substances minérales autres que la
Bauxite, sous réserve que lesdites opérations ne causent pas de préjudice à la conduite
normale des activités de la Société ALLIANCE MINING COMMODITIES GUINEE SARL

Article 8: Au titre de la présente Concession minière, les obligations de son Titulaire, la
Société ALLIANCE MINING COMMODITIES GUINEE SARL, relatives au respect de la réglementation
de l’hygiène et de la sécurité des travailleurs, à la préservation de l’environnement et à la
remise en état des zones affectées par les travaux sont régies conformément aux
dispositions visées aux articles 16, 132, 133, 134 et 135 du Code Minier, aux articles 20,
60, 69 du Code de l'Environnement.

Article 9: Outre les dispositions mentionnées ci-dessus, le Titulaire, la Société 4LLIANCE
MINING COMMODITIES GUINEE SARL est soumis au paiement :

+ Des frais d'instruction des dossiers, fixés forfaitaires suivant l’Arrêté Conjoint
N°A2008/3765./MEF- MMG/SGG. du 10 Octobre 2008 à Trois mille (3000)
Dollars US pour la Concession, soit au total Trois mille (3000) Dollars US,
payables en Francs guinéens au taux du jour, au Compte  N°013 56 38 00 05-03
du CPDM, à la Société Générale de Banques en Guinée.

+ D'un droit de timbre fixé suivant l’Arrêté Conjoint N°A2008/3765./MEF-
MMG/SGG. du 10 Octobre 2008 à Cinq mille (5000) Dollars US par Km?, soit
au total Trois millions six cent quarante mille (3 640 000) Dollars US dont :

- Deux millions cinq cent quarante huit mille (2 548 000) Dollars US, payables en
re À Francs guinéens
W au taux du jour, au Compte N°41 11 53 14 du Trésor Public à la Banque Centrale
| de la République de Guinée:

- Un million quatre vingt douze mille (1 092 000) Dollars US, payables en Francs
guinéens au taux du jour, au Compte N°41 11 326 du Fonds de Promotion et de
Développement Miniers, à la Banque Centrale de la République de Guinée ;

+ D'une redevance superficiaire annuelle fixée suivant l’Arrêté Conjoint N°A2008/
3765/MEF-MMG/SGG. du 10 Octobre 2008 à Cent cinquante Dollars US par
Km’ (150 SUS/Km’/an), soit au total Cent neuf mille deux cent (109 200) Dollars
US, payables en Francs Guinéens au taux du jour, au lieu d'implantation de la

Concession sr” 4

Cing copies certifiées du reçu de versement de ladite redevance doivent être
déposées obligatoirement au CPDM, pour enregistrement.

Article 10: Avant l’expiration de la période pour laquelle le présent Titre a été accordé à
la Société 4LLIANCE MINING COMMODITIES GUINEE SARL il pourrait y être mis fin et faire l’objet
de retrait par l’Etat Guinéen aux conditions suivantes :

+ Le manquement, par le Titulaire, la Société 4LL1ANCE MINING COMMODITIES GUINEE SARL
aux obligations lui incombant en vertu des Articles 4,5,8et9 ci-dessus.

Article 11: Le Ministère des Mines et de la géologie est chargé de l'application du
présent Décret.

Article 12 : Le présent Décret qui abroge toutes dispositions contraires prend effet à
compter de sa date de signature et sera enregistré et publié dans le Journal Officiel de la
République.

d Conakry le M2 NOV 200 2010

Rae Vice Prész

«)

|

Le Président inierimaire,

Général d'armée Sékouba KONATE
président de la République par intérim
Président de la Transition
Ministre de la Défense nationale

—

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinée SA

ANNEXE B

La lettre d'autorité
Alliance Mining Commodities Limited
donnant pouvoir pour la conclusion de la Convention de Base

et

pour la conclusion de _s

F y] À . 30 juin 2014

pos |

= |

Conakry, le 29 juin 2014

A l'attention de son Excellence Kerfala Yansane
Ministre des Mines et de la Géologie

B.P. 2345

Conakry

République de Guinée

Excellence,

Alliance Mining

Commodities Guinée SA
dore Étage Immeuble Lab
Cité Cher

BP 2162,

T +224 664 23 05 42

F. +224 620 28 84 84
www.amcbauxite.com

Je fais suite à votre lettre du 26 courant et vous confirme par la présente que le Conseil d'Administration
de notre Société a initié le processus de régularisation du transfert en faveur de l'Etat guinéen de 10%

des actions composant notre capital social.

Au plus tard dans les cinq (5) jours suivant la date de signature de l'avenant n° 1 à notre convention de
base, ceci sera acté dans le dossier titres de la Société et nous vous ferons parvenir le certificat d'actions

y relatif.

Sauf instruction contraire de votre part lors de la signature de cet avenant, lesdites actions seront émises

au nom de la République de Guinée.

Après signature de cet avenant, il sera procédé à une modification des statuts pour introduire deux
catégories d'actions et les actionnaires négocieront ensemble un pacte d'actionnaires pour organiser

leurs relations.

Veuillez agréer, Excellence, l'expression de ma haute considération.

Peter Sullivan

Président du Conseil d'Administration
Alliance Mining Commodities Guinée SA

/

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinée SA

=

ANNEXE C
Chronogramme des travaux
f Ratification de la convention minière TO L
| Démarrage des travaux de développement T0 + 12 mois L
Approbation de la Convention de développement des | TO + 24 mois

communautés locales :
Démarrage de l'exploitation TO + 54 mois

a Date de Première Production Commerciale T0 + 60 mois

nn

ANNEXE €

Chronogramme du projet

D [Task Name

1 Revue de la convention minière par le gouvernement
2 | Approbation de la convention minière
3 Signature de l'amendement à là convention mi

son de la convention minière
5 Approbation du gouvernement
5 Signature du contrat d'exploitation des chemins de fer

Approbation des plans de gestion environnementaux et sociaux
Approbation du PARC
10 | Approbation de l'annexe des plans de gestion environnementaux et social
LE Mise en œuvre du PARC
12 Signature de la convention communautaire
13 Financement horaire
14 | Les négociations de la dette
15 Approbation de la dette
Dette complète le financement
| Conseil AMCL autorisation de procéder
AMC livrables
Programme de forage géotechnique
Pré Travaux de construction, Progressive compensation, routes d'accès
Achat de mat de divers contrats de construction
Conception dét Bénierie et spécifications de l'équipement
23°] Mobilisation EPCM entrepreneur

lage à Zone

26 | La construction de la ligne ferroviaire et Kogon pont de la rivière
27_| "La construction de la port fluvial

28 | Construction d'une mine du site
29 | Début de la production

Début de la production commer

2018
Ca

aus 206 Tan
ar 2 | or | Qr4 | atri | or2  atra | atra | Qtri | atr2 | atra | atr« | atr2 | or | or | atra
—
+ 41/06
3e 30/06
++ 31/07
D +
+
+ 50/09
30/06 |
+10
ve 30/06
Prreencrene errieren veau een 2BE RE
+ 30/06
———
EE
“
ve 22/05
+ 30/06
a —_——
27
DETTES TESEEE]
: +0 30/07
EE GE

ar2 | ar3 | aa

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA, 30 juin 2014

Œ Ov E EL l [re

EE

(esse

£

Lu
Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinée SA

ANNEXE D

Taux d'amortissement

44 : ent ü

Les titulaires de titres miniers d'exploitation minières sont autorisés à pratiquer les systèmes
suivants conformément aux dispositions du Code des Impôts Directs d'Etat.

Amortissements linéaires :

Frais 1“ établissement, Travaux antérieurs Sans
Véhicules légers 3 ans
Amort ni ifs :

11 sera possible d'appliquer des coefficients multiplicateurs aux taux d’emortissements
linéaires afin de bénéficier d'amortissements accélérés, les coefficients sont de

2,0 — pour les biens amortissables sur 3 ans,

2,5 — pour les biens amortissables sur une durée supérieure à 3 ans, à l’exception des frais de
preraier établissement qui seront amortis de manière linéaire.

Art. 102 : Amortissement (Droit Commun)

x lin,

Immobilisations Durée Taux
D Amortissables D'utilisation_| d'amortissement
Frais d'établissement 33,33%
Construction à usage commercial,
artisanal ou agricole 5%
Matériel de transport :
- véhicule de tourisme 33,33%
| - camions et véhicule tout terrain 20%
Matériel et outillage 20%
Mobilier et matériel de bureau 10%
| Installation, aménagement et
agencements 10%
Matériei Informatique 33,3%

Les durées ci-dessus sont considérées comme conformes aux usages. S'il s'avère Qu'un actif a
une durée d'utilisation inférieure à {a période figurant au tableau, cette durée réelle sera
utilisée pour déterminer la période ÉE* :

À Î A 30 juin 2014

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinee SA

ANNEXE E

Plan de Financement

Origine des fonds

Catégories Plan financier Quotités Origine des financements
indicatives
| (USSm)]__ % - .
Total des financements Actionnaires
Capital 246 25% mal
Prêts 68 | 7% L
Participatifs/
Total des [314 | 32% | 30% à 60% du | 1. 50% à 100% des financements mis en |
financements | besoin de place par les actionnaires émanent
mis en place | financement d'industriels implantés en Chine, au
par les total Moyen-Orient etfou en Europe, soucieux
Actionnaires de sécuriser des approvisionnements à
long terme
2. 0% à 50% des financements mis en place
| par les Actionnaires émanent
| d'investisseurs financiers implantés en
| Asie, en Australie et’ou au Moyen-Orient
Emprunts_

Total des 671 68% | 40% à 70% du | 1. 30% à 50% des emprunts seront souscrits
emprunts besoin de auprès d'institutions financières telles que
financement la

total Société Financière Internationale
2. 30% à 40% des emprunts seront

contractés auprès d'organismes |

d'assurance à l'export opérant en Chine,

en Australie et/ou en Allemagne
3. 20% à 40% des emprunts seront
| contractés auprès de banques
| commerciales installées en Europe, au

L Moyen-Orient evou en Chine
Total 985 | 100% |

Error! Unknown document property name.

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinée SA

—
l
on des fonds
f
| | Catégories % of total USSm Description
Coûts de 11% 104 Conformément au modèle financier.
[al financement
Coûts contracteurs 6% 57 Mobilisation, importation des équipements,
5e construction des installations temporaires et achat
| de matériaux de construction.
Frais 6% 60 Administration et Management.
: d'Administration et
| de Management |
EPCM 9% 91 EPCM (Engineering, Procurement and
Construction Management).
| Un sous-traitant international sera engagé pour
à assurer cette fonction au profit d'AMCG.
Mine 9% 92 Opérations d'extraction minière en surface et
! création de zones de stockage sur le site de Wendu
| Mbourou.
e Chemin de fer 33% 328 Nouvelle ligne reliant Wendu Mbourou à
Î Bogoroya, commune située près du Rio Nunez à
environ 15 kms de Boké. Zone de chargement des
wagons sur le site minier et construction d’un pont
R L_ sur la rivière Kogon.
Port fluvial 8% 82 Zone de déchargement des wagons, zones de
gs stockage et de chargement des barges fluviales à
| Ê | proximité du Rio Nunez près de Bogoroya.
| Fluvial/Maritime 14% 139 Barges fluviales pour le transport de la bauxite de
Bogoroya jusqu'au site de transbordement situé en
ü mer profonde au nord-ouest de Kamsar.
Ateliers et bureaux 3% 31 Bureaux, ateliers et aires de stockage à proximité
æ à Boké du village de Tanené situé à environ 20 kms au
nord de Boké.
Total 100% 985 Coût total de réalisation du projet de bauxite
“ss | de Koumbia

_
î V

ps: |

2e =

AN 30 juin 2014

|

LE) ED EN y

r=)

9 EN

PLAN DE FINANCEMENT

Plan de financement

Financement
des
actionnaires,
553144, 32%

Bailleurs de fonds: Investisseurs en capital:
“Institutions en charge “Industriels du
du développement secteur/acheteurs

“Organismes de garantie [
pour les exportations

La Republique

Alliance Mining

Commodities Ltd de Guinée

90%
10%

AMC

Guineé SA

Après mise en place des financements, l'identité des investisseurs sera fournie au Ministre de Mines
et au Conseil d'Administration d'AMCG SA pour approbation/information. 3

|]

®\ 30 juin 2014

Convention de base (amendée) entre la République de Guinée et la société Alliance Mining Commodities Guinée SA

ANNEXE F

Composition du capital de la Société

Alliance Mining La Republique de
Commodities Ltd Guinée

AMC Guinée
SA

Alliance Mining Commodities Ltd.

Registre des actions au 30 juin 2014

Nom des actionnaires Nombre Pourcentage
d'actions de
participation

Electic Investment Company Ltd 12,361,816 47.8%
International Mining Investments Assets 8.7%
Limited 2,259,259
Jaytu Pty Ltd atf John William Gardner 6.8%
Superannuation Fund 1,766,975
Mr. Trygve Kroepelien 1,272,688 49%
National Nominees Limited 1.031.257 4.0% |
(on behalf of Microcap Investment Trust 1) He
National Nominees Limited 2,664,966 10.3%
(on behalf of Microcap Investment Trust 2)
Taurus Resources Limited Partnership 3,248,178 12.6% | NS
Taurus Resources Trust 1,264,428 49%
Total 25,873,567 100.00%

_ +4

7 0

